UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 31, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-54664 iTALK, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 W. Cypress Creek Road; #111 Fort Lauderdale, Florida 33309 (Address of principal executive offices) (zip code) (877) 652-3834 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ. As ofJuly 21, 2014, there were 91,753,531 shares of registrant’s common stock outstanding. iTALK, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Condensed consolidated balance sheets as of May 31, 2014 (unaudited) and August 31, 2013 3 Condensed consolidated statements of operations for the three and nine months ended May 31, 2014 and2013 (unaudited) 4 Condensed consolidated statement of stockholders’ deficit for the nine months ended May 31, 2014 (unaudited) 5 Condensed consolidated statements of cash flows for the nine months ended May 31, 2014 and 2013 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-21 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-31 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 30 ITEM 4. Controls and Procedures 31 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 32 ITEM 1A. Risk Factors 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 ITEM 3. Defaults Upon Senior Securities 32 ITEM 4. Mine Safety Disclosures 32 ITEM 5. Other Information 32 ITEM 6. Exhibits 33 SIGNATURES 34 2 ITEM 1. FINANCIAL STATEMENTS iTALK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS May 31, August 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid and other expenses Total current assets Property and equipment, net Other assets: Customer lists, net Domain rights Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Settlement payable - Notes payable Convertible note payable, net of debt discount of $274,272 Stock based payable Advances payable Advances payable, related party Loans payable, related party Derivative liability - Total current liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.001 par value; 50,000,000 and -0- shares authorized; 50,000,000 and -0- shares issued and outstanding as of May 31, 2014 and August 31, 2013; respectively Series A Preferred Stock, $0.001 par value; 5 and -0- shares designated, 5 and -0- shares issued and outstanding as of May 31, 2014 and August 31, 2013, respectively - - Series B Preferred Stock, $0.001 par value; 49,999,995 and-0- shares designated, 49,999,995 and -0- shares issued; -0- and -0- shares outstanding as of May 31, 2014 and August 31, 2013, respectively - Common stock, $0.001 par value, 500,000,000 shares authorized; 79,397,440 and 46,350,000 shares issued and outstanding as of May 31, 2014 and August 31, 2013, respectively Additional paid in capital Common stock subscriptions - Common stock subscription receivable ) - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 iTALK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended May 31, Nine months ended May 31, REVENUES: Sales $ Cost of sales - - Gross (loss) profit OPERATING EXPENSES: Selling, general and administrative Research and development expenses Depreciation and amortization - - Total operating expenses Loss from operations ) Other income (expense): Loss on change in fair value of derivatives ) - ) - Gain on settlement of debt - - Interest expense ) Loss before provision for income taxes ) Provision for income taxes (benefit) - NET LOSS $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See the accompanying notes to the unaudited condensed consolidated financial statements 4 iTALK, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT NINE MONTHS ENDED MAY 31, 2014 (unaudited) Series A preferred stock Series B preferred stock Common stock Additional Paid In Common Stock Common stock Subscription Accumulated Shares Amount Shares Amount Shares Amount Capital Subscription Receivable Deficit Total Balance, August 31, 2013 - $
